Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims 
Claims 1-9 are present in this application. 

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 12/09/2019 has been considered and made of record.  The references cited on the PTOL 1449 form have been considered.
If the applicant(s) is/are aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


	
Claim Rejections

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as invention.
In claim 3, the language of “the coloring of the device ” is insufficient antecedent basis for this limitation in the claim, claim 1 provides the antecedent basic for this term.
In Claim 4, applicant discloses “a n-type layer” in line 6,  “a p-type layer” in line 8 . Examiner believes applicant means “the n-type layer” and “the p-type layer” in claim. There is antecedent basis for these limitations in the claim 1. Appropriate correction is required.
In Claim 5, applicant discloses “a n-type layer” in line 5 and “a p-type layer” in line 7 and “a counter electrode” in line 9. Examiner believes applicant means “the n-type layer” and “the p-type layer” and “the counter electrode” in claim 9. There is antecedent basis for these limitations in the claims 1-2. Appropriate correction is required.
In claim 6,
“the substrate” in line 1 is insufficient antecedent basis for this limitation in the claim, claim 1 provides the antecedent basic for this term.
the language of  “the transparent conductive oxide layer” in line 2 is insufficient antecedent basis for this limitation in the claim, claim 1 provides the antecedent basic for this term.
the language of  “the semitransparent photovoltaic layer” in lines 4-5 is insufficient antecedent basis for this limitation in the claim, claim 1 provides the antecedent basic for this term.
the language of  “the counter electrode” in line 1 is insufficient antecedent basis for this limitation in the claim, claim 1 provides the antecedent basic for this term.
the language of  “the quasi solid and solid-state electrolytes” in lines 6-7 is insufficient antecedent basis for this limitation in the claim, claim 1 provides the antecedent basic for this term.
The remaining claims 7-9 are dependent from the above rejected claim and therefore also considered indefinite.

 	Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2)  as being anticipated by Worrell et al. (5298235).
Regarding claim 1, Worrell teaches a multifunctional solid-state photovoltachromic device comprising at least one n-type layer 14a  and at least one p-type layer 18a arranged to create a PN or PIN junction (column 3, lines 40-45), said n-type layer and p-type layer comprising materials arranged to act as mixed 5conductors (column 3, lines 50-55), thus allowing both charge transport and ion conduction. 

Claims 1-2 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2)  as being anticipated by NAITO et al. (2009/0165857).
Regarding claim 1,  NAITO teaches a multifunctional solid-state photovoltachromic device (specially refer figure 2 and relate texts)  comprising at least one n-type layer 4 ([0014] in lines 5-10)  and at least one p-type layer 3 ([0014] in lines 5-10) arranged to create a PN or PIN junction (column 3, lines 40-45), said n-type layer and p-type layer comprising materials 
Regarding claim 2 (he multifunctional device of claim 1), NAITO teaches further comprising a counter electrode layer 6 placed on top of the device and an OLED device 8 superimposed to said counter electrode layer, wherein the counter electrode layer is arranged to act as a first 10electrode of a plurality of electroluminescent layers deposited above it to obtain an electroluminescent functionality [0015].  

Reasons for Indication of Allowable Subject Matter
Claims 3, 4-5 and 6-9 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Worrell et al. (5298235) and NAITO et al. (2009/0165857), taken individually or in combination, do not teach the claimed invention having the respective feature(s) below.
Regarding claim 3 (the multifunctional device of claim 1) the n-type layer and p-type layer are arranged to allow the coloring of the device itself by using a photo 15voltage generated within the device itself.
Regarding claim 4 (the multifunctional device of claim 1), comprising in progressive sequence: - a substrate;  20- a transparent conductive oxide layer ; - a solid-state electrolyte layer ,; - a n-type layer ; - a semitransparent photovolatic layer ; - a p-type layer ;  2 CA502W :194369:486117:1:ALEXANDRIA- a solid-state electrolyte layer ), and - a counter electrode. The remaining claim 5 is dependent from the above  claim  4 and therefore also considered objected.
Regarding claim 6 (the multifunctional device of claim 1), the substrate is glass or polyethylene naphthalate, the transparent conductive oxide layer is indium tin oxide (ITO), fluorine tin oxide (FTO) or graphene, the n-type layer is selected from the group comprising PCBM60, TiO2, ZnO, W03, W03, MoO3, TiO2, V205 and V02, the semitransparent 20photovoltaic layer is perovskite, silicon or a polymer, the p-type layer is selected from the group comprising PANI, PANI:PSS, PEDOT, PEDOT:PSS, or mixed conducting oxides, the quasi solid and solid-state electrolyte layers are polymer electrolytes, proton conducting oxides, hybrid inorganic-organic polymer electrolytes or block copolymers with ionic liquids, and the counter electrode comprises a metal, a transparent conductive oxide or carbon based electrodes 25such as graphene and carbon nanotubes. The remaining claims 7-9 are dependent from the above claim 6 and therefore also considered objected.

Note that:
Claims 3, 4, 5, 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-9 would be allowable as it depends from allowable claim 6, however claim 7-9 cannot be indicated as allowable until the 112(b) rejection above is resolved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
 supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819